Case 2:16-cv-08697-MWF-SS Document 353 Filed 03/28/19 Page 1 of 20 Page ID #:13495


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. CV 16-8697-MWF (SSx)                        Date: March 28, 2019
   Title:   United States ex rel. Benjamin Poehling v. UnitedHealth Group, Inc. et al.
   Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

             Deputy Clerk:                           Court Reporter:
             Rita Sanchez                            Not Reported

             Attorneys Present for Plaintiff:        Attorneys Present for Defendant:
             None Present                            None Present

   Proceedings (In Chambers):             ORDER RE: PLAINTIFFS’ MOTION FOR
                                          PARTIAL SUMMARY JUDGMENT [234];
                                          MOTION TO STRIKE AFFIRMATIVE
                                          DEFENSES [235]; AND MOTION TO
                                          DISMISS COUNTERCLAIMS [236]

         Before the Court are three motions.

          The first is the United States and Qui Tam Plaintiff Benjamin Poehling’s
   (collectively, the “Government”) Motion for Partial Summary Judgment, filed on May
   22, 2018. (Docket No. 234). Defendants UnitedHealth Group, Inc., et al. (collectively,
   “United”) filed an Opposition on July 23, 2018. (Docket No. 250). The Government
   filed a Reply on August 27, 2018. (Docket No. 272).

         The second is the Government’s Motion to Strike Affirmative Defenses, filed on
   May 22, 2018. (Docket No. 235). United filed an Opposition on July 23, 2018.
   (Docket No. 248). The Government filed a Reply on August 27, 2018. (Docket No.
   271).

          The third is the Government’s Motion to Dismiss Defendants’ Counterclaims,
   filed on May 22, 2018. (Docket No. 236). United filed an Opposition on July 23,
   2018. (Docket No. 249). The Government filed a Reply on August 27, 2018. (Docket
   No. 270).



   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              1
Case 2:16-cv-08697-MWF-SS Document 353 Filed 03/28/19 Page 2 of 20 Page ID #:13496


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 16-8697-MWF (SSx)                        Date: March 28, 2019
   Title:   United States ex rel. Benjamin Poehling v. UnitedHealth Group, Inc. et al.
          The Court has read and considered the papers submitted on the Motions, and
   held a hearing on September 17, 2018.

         For the reasons discussed below, the Court rules as follows:

              • The Motion for Partial Summary Judgment is DENIED. There is a
                genuine dispute of material fact as to whether United was required to
                delete unsupported diagnosis codes in light of the actuarial equivalence
                and same methodology mandates of Section 1853 of the Medicare Act.

              • The Motion to Strike Affirmative Defenses is GRANTED. United’s
                equitable defenses are barred where the Government seeks recovery of
                money paid in the absence of a statutory appropriation.

              • The Motion to Dismiss Counterclaims is GRANTED for lack of
                jurisdiction and the counterclaims are DISMISSED without prejudice.
                United’s request for severance and transfer is DENIED. United fails to
                establish that the Court of Federal Claims would have jurisdiction over the
                counterclaims.

   I.    BACKGROUND

         A.      Procedural Background

          Relator Benjamin Poehling filed this qui tam lawsuit in the Western District of
   New York on March 34, 2011. (Complaint (Docket No. 1)). The action remained
   under seal and pending in the Western District of New York for five years while the
   Department of Justice conducted its investigation. On November 8, 2016, the
   Government moved to transfer the sealed action to the Central District of California to
   enable the action to be consolidated with or related to another qui tam action captioned
   United States ex rel. Swoben v. United Healthcare Ins. Co. et al., CV 09-5013 (C.D.
   Cal.) (“Swoben Action”), which the Government claimed contained related or
   overlapping allegations. (Motion to Transfer Venue (Docket No. 48)). After the action

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              2
Case 2:16-cv-08697-MWF-SS Document 353 Filed 03/28/19 Page 3 of 20 Page ID #:13497


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 16-8697-MWF (SSx)                        Date: March 28, 2019
   Title:   United States ex rel. Benjamin Poehling v. UnitedHealth Group, Inc. et al.
   was transferred, the Government formally intervened and filed a Complaint-in-
   Intervention on May 16, 2017. (See Docket No. 114). The Complaint alleged five
   claims for relief: three claims under the False Claims Act, and two asserting common
   law claims for unjust enrichment and payment by mistake. (See id.).

          On September 28, 2017, the Court denied United’s Motion to Transfer the action
   to the District of Columbia, and ordered United to respond to the Complaint within 20
   days. (See Docket No. 154). Before United could respond, the Government’s claims
   against United in the Swoben Action were dismissed. See United States ex rel. Swoben
   v. Scan Health Plan, No. CV 09-5013-JFW (JEMx), 2017 WL 4564722, at *6 (C.D.
   Cal. Oct. 5, 2017). The parties in this action therefore agreed that the Government
   would file an amended complaint. Accordingly, on November 17, 2017, the
   Government filed the operative First Amended Complaint-in-Intervention (“FAC”).
   (Docket No. 171). The FAC added an additional claim under the False Claims Act that
   was not directly at issue in the recent Swoben Action dismissal. (See id.).

          On February 12, 2018, the Court dismissed two of the FAC’s claims under the
   False Claims Act for failure to plead the materiality of the allegedly false attestations
   on which the claims were based. (See “February 12 Order” (Docket No. 212)). The
   Government’s only remaining claim under the False Claims Act is based on a “reverse
   false claims” theory.

         B.     Factual Background

         The following facts are based on the evidence, as viewed in the light most
   favorable to United, the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S.
   242, 255 (1986) (On a motion for summary judgment, “[t]he evidence of the non-
   movant is to be believed, and all justifiable inferences are to be drawn in his [or her]
   favor.”).

                1. Medicare Advantage Program

        The Centers for Medicare and Medicaid Services (“CMS”) administers the
   Medicare Program, which provides Medicare benefits to elderly and disabled
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              3
Case 2:16-cv-08697-MWF-SS Document 353 Filed 03/28/19 Page 4 of 20 Page ID #:13498


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 16-8697-MWF (SSx)                        Date: March 28, 2019
   Title:   United States ex rel. Benjamin Poehling v. UnitedHealth Group, Inc. et al.
   individuals. (United’s Statement of Genuine Disputes of Material Fact (“SGD”) ¶ 1
   (Docket No. 250-1)). Under Parts A and B of the Medicare Program, known as
   “traditional” Medicare, CMS directly reimburses healthcare providers using a “fee-for-
   service” (“FFS”) payment system. (Id. ¶ 7). Under Part C, Medicare beneficiaries can
   enroll in Medicare Advantage Plans (“MA Plans”), which are managed by private
   healthcare insurance organizations (“MA Organizations”). (Id. ¶ 4). Under Part D,
   MA Plans also offer prescription drug coverage. (Id. ¶ 6).

          Under Part C, CMS pays the MA Organizations a predetermined base monthly
   payment for each Medicare beneficiary enrolled in their MA Plans. (SGD ¶ 8). CMS
   adjusts those payments for various risk factors, such as age, gender, and health status.
   (Id. ¶ 9). These adjustments are designed to pay MA Organizations more for
   beneficiaries that have more serious medical conditions, and therefore higher risk
   scores, than they are paid for beneficiaries who do not have those conditions. (Id.
   ¶ 11).

          Pursuant to Part C, the Secretary has employed the Hierarchical Conditions
   Category (“HCC”) model to adjust for beneficiaries’ health status. (SGD ¶ 15). The
   Secretary uses a similar model for Part D. (Id. ¶ 16). HCC is a complex regression
   model that collects FFS claims data in order to assign estimated costs to certain
   characteristics of Medicare beneficiaries. (Id. ¶ 17). Specifically, the model includes a
   set of multipliers used to determine the marginal additional cost of each medical
   condition or demographic factor, which are added up to form a “risk score.” (Id. ¶¶ 18,
   20). These risk scores are then used to adjust payments to the MA Organization. (Id.
   ¶ 20). The parties dispute whether, for risk adjustment purposes, the medical
   conditions associated with each diagnosis code submitted to CMS must be supported
   by the beneficiary’s medical record. (Id. ¶ 32).

         Since 2004, MA Organizations have submitted diagnosis codes to CMS through
   CMS’s Risk Adjustment Processing System (“RAPS”). (SGD ¶ 22). Over the last
   several years, MA Organizations submitted the codes through RAPS and CMS’s
   Encounter Data System, which enables CMS to apply the multipliers for each
   beneficiary’s health status. (Id. ¶¶ 21, 23). Each submission is a claim for payment.
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              4
Case 2:16-cv-08697-MWF-SS Document 353 Filed 03/28/19 Page 5 of 20 Page ID #:13499


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 16-8697-MWF (SSx)                        Date: March 28, 2019
   Title:   United States ex rel. Benjamin Poehling v. UnitedHealth Group, Inc. et al.
   (Id. ¶ 25). RAPS allows MA Organizations to delete previously submitted codes and
   thereby retract the claim for payment for those invalid diagnoses. (Id.). Since at least
   2009 to 2017, United performed “chart reviews,” in which it looked for diagnoses
   documented in beneficiaries’ charts that the healthcare provider did not provide. (FAC
   ¶¶ 9-10; SGD ¶¶ 73, 91).

          Each MA Organization, through its chief executive officer, chief financial
   officer, or an individual delegated with authority to sign on behalf of one of these
   officers, must annually attest that the data submitted for risk adjustment payments are
   accurate and truthful based on best knowledge, information, and belief, per 42 C.F.R.
   § 422.504(l)(2). Each MA Organization must also adopt and implement an effective
   compliance program that includes measures that prevent, detect, and correct fraud and
   non-compliance with CMS’ program requirements, per 42 C.F.R. § 422.503(b)(4)(vi).
   Additionally, MA Organizations “must conduct appropriate corrective actions (for
   example repayment of overpayments . . .) in response to” “evidence of misconduct
   related to payment or delivery of items or services under the contract . . . .” 42 C.F.R.
   § 422.503(b)(4)(vi)(G)(1), (2).

          “To ensure risk adjusted payment integrity and accuracy” the Secretary annually
   conducts Risk Adjustment Data Validation (“RADV”) audits. 42 C.F.R. § 422.311(a).
   “RADV audits determine whether the diagnosis codes submitted by MA organizations
   can be validated by supporting medical record documentation.” (Declaration of David
   J. Schindler (“Schindler Decl.”), Ex. 26 at AR5311 (Docket No. 254-2)). To conduct a
   RADV audit, CMS samples enrollees from an MA Plan and reviews its medical
   records to assess whether that enrollee’s diagnosis codes are supported. (Id. at
   AR5312). In 2012, CMS adopted a “Fee-For-Service Adjuster” (“FFS Adjuster”) that
   would require MA Organizations to return “overpayments” only to the extent that the
   insurer’s error rate exceeded that under the traditional Medicare system. (Id. at
   AR5314). The purpose of the FFS Adjuster is to “account[] for the fact that the
   documentation standard used in RADV audits to determine a contract’s payment error
   (medical records) is different from the documentation standard used to develop the Part
   C risk-adjustment model (FFS claims).” (Id. at AR5314-15).

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              5
Case 2:16-cv-08697-MWF-SS Document 353 Filed 03/28/19 Page 6 of 20 Page ID #:13500


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 16-8697-MWF (SSx)                        Date: March 28, 2019
   Title:   United States ex rel. Benjamin Poehling v. UnitedHealth Group, Inc. et al.
                2. Medicare Advantage Contracts

          From 2009 to 2017, United entered contracts with CMS governing its
   participation in the Medicare Program (“MA Contracts”). (Declaration of Cheri Rice
   (“Rice Decl.”), Ex. 1 (Docket No. 234-3)).

          Under the MA Contracts, MA Organizations agreed to operate their coordinated
   care plans “in compliance with the requirements of this contract and applicable Federal
   statutes, regulations, and policies (e.g., policies as described in the Call Letter,
   Medicare Managed Care Manual, etc.).” (Rice Decl., Ex. 1 at 6). Among other things,
   MA Organizations also agreed to implement a compliance program in accordance with
   Part C and D federal compliance regulations and to comply with the attestation
   requirement under 42 C.F.R. § 422.504(l). (SGD ¶¶ 36, 40). The MA Contracts
   further provided that if any of the MA Organization’s activities or responsibilities
   under the Contract were delegated to other parties, “[a]ll contracts or written
   agreements must specify that the related entity . . . must comply with all applicable
   Medicare laws, regulations, and CMS instructions.” (Rice Decl., Ex. 1 at 11-12).

          Under Article IV of the MA Contracts, CMS agreed to pay the MA Organization
   “in accordance with the provisions of Section 1853 of the [Medicare] Act and 42 CFR
   Part 422 Subpart G [422.504(a)(9)].” (Rice Decl., Ex. 1 at 10). The MA Contracts
   furthermore provided that, “[i]n the event that any provision of this contract conflicts
   with the provisions of any statute or regulation applicable to an MA Organization, the
   provisions of the statute or regulation shall have full force and effect.” (Id. at 19).

   II.   REQUEST FOR JUDICIAL NOTICE
         In conjunction with the Motion for Partial Summary Judgment, the Government
   requests that the Court take judicial notice of seven exhibits. (See Request for Judicial
   Notice (“RJN”) (Docket No. 234-11)).

         As the Court does not rely on this information in making its determinations
   below, the RJN is DENIED as moot. The Court would reach the same rulings
   regardless of whether it considered these materials.
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              6
Case 2:16-cv-08697-MWF-SS Document 353 Filed 03/28/19 Page 7 of 20 Page ID #:13501


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 16-8697-MWF (SSx)                        Date: March 28, 2019
   Title:   United States ex rel. Benjamin Poehling v. UnitedHealth Group, Inc. et al.
   III.   MOTION FOR PARTIAL SUMMARY JUDGMENT

          A.    Legal Standard

          In deciding a motion for summary judgment under Federal Rule of Civil
   Procedure 56, the Court applies Anderson, Celotex, and their Ninth Circuit progeny.
   Anderson, 477 U.S. at 242; Celotex Corp. v. Catrett, 477 U.S. 317 (1986). “The court
   shall grant summary judgment if the movant shows that there is no genuine dispute as
   to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
   Civ. P. 56(a).

       The Ninth Circuit has defined the shifting burden of proof governing motions for
   summary judgment where the non-moving party bears the burden of proof at trial:

          The moving party initially bears the burden of proving the absence of a
          genuine issue of material fact. Where the non-moving party bears the
          burden of proof at trial, the moving party need only prove that there is an
          absence of evidence to support the non-moving party’s case. Where the
          moving party meets that burden, the burden then shifts to the non-moving
          party to designate specific facts demonstrating the existence of genuine
          issues for trial. This burden is not a light one. The non-moving party
          must show more than the mere existence of a scintilla of evidence. The
          non-moving party must do more than show there is some “metaphysical
          doubt” as to the material facts at issue. In fact, the non-moving party must
          come forth with evidence from which a jury could reasonably render a
          verdict in the non-moving party’s favor.

   Coomes v. Edmonds Sch. Dist. No. 15, 816 F.3d 1255, 1259 n.2 (9th Cir. 2016)
   (quoting In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010)).

           “A motion for summary judgment may not be defeated, however, by evidence
   that is ‘merely colorable’ or ‘is not significantly probative.’” Anderson, 477 U.S. at
   249-50.

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              7
Case 2:16-cv-08697-MWF-SS Document 353 Filed 03/28/19 Page 8 of 20 Page ID #:13502


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. CV 16-8697-MWF (SSx)                        Date: March 28, 2019
   Title:   United States ex rel. Benjamin Poehling v. UnitedHealth Group, Inc. et al.
         B.    Discussion

          By its Motion, the Government asks the Court to resolve whether United was
   required by regulation or contract to delete invalid diagnosis codes submitted to CMS
   for risk adjusted payments that it knew were unsupported by its beneficiaries’ medical
   records. (Mot. at 1).

          As a preliminary matter, United contends that the Government’s Motion is
   procedurally improper because resolution of the issue would not itself produce a
   judgment on any claim or element in the case. (Opp. at 16). The plain language of
   Federal Rule of Civil Procedure 56(a) is clear, however, that a party may move for
   summary adjudication “identifying each claim or defense – or the part of each claim or
   defense – on which summary judgment is sought.” Fed. R. Civ. P. 56(a). Because the
   Government’s claim under the False Claims Act requires it to prove that United had an
   “obligation” to delete diagnosis codes and a “knowing and improper” avoidance of that
   obligation, the Motion falls squarely within Rule 56(a) as part of a claim. And as the
   Government highlights, courts in the Ninth Circuit have frequently resolved legal
   issues pertaining to parts of claims or defenses on summary judgment. (Reply at 7-8
   (citing, for example, Murphy v. Cal. Physician Serv., 213 F. Supp. 3d 1238, 1241 (N.D.
   Cal. 2016))). Therefore, the issue is appropriate for summary adjudication.
               1.     Federal Data Integrity Requirements
         The Government argues that several federal regulations require United to delete
   previously submitted diagnosis codes that are unsubstantiated by its beneficiaries’
   medical records. (Mot. at 1; Reply at 3).

          Chief among these regulations, the Government argues, is 42 C.F.R.
   § 422.310(e), which requires MA Organizations to “submit a sample of medical
   records for the validation of risk adjustment data.” Id. The Government contends that
   this regulation establishes an express requirement of accurate diagnosis coding, or, in
   other words, that diagnosis codes be substantiated by beneficiaries’ medical records.
   (Mot. at 8, 15). The Government also points to other regulations that it contends
   confirm that MA Organizations must ensure the accuracy of their risk adjustment data.
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              8
Case 2:16-cv-08697-MWF-SS Document 353 Filed 03/28/19 Page 9 of 20 Page ID #:13503


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES—GENERAL

   Case No. CV 16-8697-MWF (SSx)                        Date: March 28, 2019
   Title:   United States ex rel. Benjamin Poehling v. UnitedHealth Group, Inc. et al.
   (Reply at 14). For instance, the Government cites 42 C.F.R. § 422.503(b)(4)(vi) to
   argue that United was required to implement a compliance program with measures to
   “prevent, detect, and correct non-compliance with CMS’ program requirements as well
   as measures that prevent, detect, and correct fraud, waste, and abuse.” Id. Moreover,
   the Government contends that MA Organizations “must conduct appropriate corrective
   actions (for example repayment of overpayments . . .) in response to” “evidence of
   misconduct related to payment or delivery of items or services under the contract . . . .”
   42 C.F.R. 422.503(b)(4)(vi)(G)(1), (2).
         In opposition, United argues that requiring it to delete unsupported codes would
   contravene the “actuarial equivalence” and “same methodology” provisions of Section
   1853 of the Medicare Act.

                2.     Section 1853 of the Medicare Act
          Same methodology. United first argues that, because CMS uses unaudited
   claims data when calculating risk scores for traditional Medicare beneficiaries,
   requiring MA Organizations to delete unsupported codes for purposes of calculating
   the risk scores of beneficiaries covered under MA Plans would violate the Act’s “same
   methodology” provision. (Opp. at 21-22, 44-45).

          In relevant part, 42 U.S.C. § 1395w-23(b)(4) of the Medicare Act provides that
   “[t]he Secretary . . . shall provide for the computation and publication . . . of . . . [t]he
   average risk factor for the covered population based on diagnoses reported for
   medicare inpatient services, using the same methodology as is expected to be applied in
   making payments” to MA Plans. Id.

          The Government argues that this section merely refers to CMS’s annual
   reporting requirement, not risk adjustment payments to MA Organizations. (Reply at
   35). But the Court is unpersuaded that the statute is so limited, given that the face of
   the statute also requires “computation [of] . . . [t]he average risk factor for the covered
   population . . . using the same methodology as is expected to be applied in making
   payments” to MA Plans. 42 U.S.C. § 1395w-23(b)(4) (emphasis added). The statute
   therefore appears to additionally contemplate equivalence in methods of computation.
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              9
Case 2:16-cv-08697-MWF-SS Document 353 Filed 03/28/19 Page 10 of 20 Page ID
                                #:13504

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 16-8697-MWF (SSx)                        Date: March 28, 2019
Title:   United States ex rel. Benjamin Poehling v. UnitedHealth Group, Inc. et al.
       Actuarial equivalence. Next, United contends that the Government’s proposed
rule would violate the Act’s actuarial equivalence provision, because it would result in
identical groups of people being assigned different risk scores simply based on whether
they are covered by traditional Medicare or an MA Plan. (Opp. at 22). In response, the
Government argues that the language of the statute merely arms the Secretary with
broad discretionary power to adjust payment levels based on the health status of
Medicare beneficiaries. (Reply at 28).

       In relevant part, section 1395w-23(a)(1)(C)(i) provides that “[t]he Secretary shall
adjust the payment amount . . . for such risk factors as age, disability status, gender,
institutional status, and such other factors as the Secretary determines to be
appropriate . . . so as to ensure actuarial equivalence.” Id.

      The Court is unpersuaded by the Government’s argument in light of the plain
language of the statute, which provides that the Secretary shall adjust the payment
amount for factors the Secretary deems appropriate so as to ensure actuarial
equivalence. Such language is far from discretionary.
      In both its briefing and at the hearing, the Government argued, further, that the
Ninth Circuit rejected United’s actuarial equivalence argument in United States ex rel.
Swoben v. United Healthcare Insurance Company. 848 F.3d 1161 (9th Cir. 2016).
There, the Ninth Circuit considered defendants’ argument that the requirement under
42 C.F.R. § 422.310(d) that MA Organizations “must submit data that conform to
CMS’ requirements for data equivalent to Medicare fee-for-service data” is
inconsistent with the requirement that diagnosis codes be supported by the medical
record where it does not equally apply to CMS. Id. at 1179 (citing 42 C.F.R.
§ 422.310(d) (emphasis added)). The Ninth Circuit rejected defendants’ argument,
explaining that “because nothing in § 422.310(d) speaks to a Medicare Advantage
organization’s obligations to ensure the accuracy of risk adjustment data, it does not
modify a Medicare Advantage organization’s obligations under §§ 422.503(b)(4)(vi)
and 422.504(l),” i.e., the certification and compliance regulations. Id.
      The Ninth Circuit’s decision in Swoben, however, did not in any way address the
actuarial equivalence requirement of the Medicare Act. And furthermore, as United
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              10
Case 2:16-cv-08697-MWF-SS Document 353 Filed 03/28/19 Page 11 of 20 Page ID
                                #:13505

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 16-8697-MWF (SSx)                        Date: March 28, 2019
Title:   United States ex rel. Benjamin Poehling v. UnitedHealth Group, Inc. et al.
highlights, Swoben involved an affirmative False Claims act theory, not a “reverse false
claims” theory. (Opp. at 47). The Ninth Circuit specifically limited its holding to the
narrow issue of false certifications. The Ninth Circuit explained, “[u]nder Swoben’s
theory . . . the false claims are the allegedly false § 422.504(l) certifications, not the
erroneously reported diagnosis codes.” Swoben, 848 F.3d at 1183 (emphasis added).
Here, because the Government’s false certification claims were already dismissed by
the Court on materiality grounds, Swoben is inapposite. (See February 12 Order). The
Government’s only remaining False Claims Act claim arises under a “reverse false
claims” theory, the very type of theory the Ninth Circuit said it was not addressing in
Swoben.

     At the hearing, the Government encouraged the Court to reexamine footnote 8 of
Swoben, which states in relevant part:

      [I]f a Medicare Advantage organization relied on medical record X to
      justify submitting a particular diagnosis code to CMS initially, and the
      retrospective reviewer concludes X does not support that diagnosis, then
      the code should be withdrawn. If it turns out the code can be
      substantiated by a different medical record, then the code can be left in
      place or resubmitted.

Swoben, 848 F.3d at 1177 n.8. The Government argues that this footnote lays out a
clear obligation to delete unsupported diagnosis codes. However, the Government’s
reliance on footnote 8 is misplaced. Indeed, in the very next sentence after the
footnote, the Ninth Circuit states as follows:

      As the government points out, “[e]ven if it turns out that the diagnosis is
      supported by other medical records, the failure of [the] plan to investigate
      to make that determination – after it has been put on notice that the
      diagnosis may not be supported – makes its broad certification regarding
      the accuracy, completeness, and truthfulness of submitted data false.”

Id. at 1177 (emphasis added) (citation omitted). The Ninth Circuit appeared to limit
footnote 8 by stating that false diagnosis codes should be deleted because of the
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              11
Case 2:16-cv-08697-MWF-SS Document 353 Filed 03/28/19 Page 12 of 20 Page ID
                                #:13506

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

Case No. CV 16-8697-MWF (SSx)                        Date: March 28, 2019
Title:   United States ex rel. Benjamin Poehling v. UnitedHealth Group, Inc. et al.
effect it would have on attestations. This is unsurprising in light of the fact that the
Ninth Circuit explicitly limited its holding to “allegedly false § 422.504(l)
certifications, not the erroneously reported diagnosis codes.” Id. at 1183
(emphasis added).

       The Court views as persuasive authority UnitedHealthcare Insurance Company
v. Azar. 330 F. Supp. 3d 173 (D.D.C. 2018). There, United challenged a rule
promulgated by CMS in 2014 (the “Overpayment Rule”), which adopted an
understanding that any diagnostic code that is unsupported by the patient’s medical
record results in an “overpayment.” See id. at 182. The district court vacated the
Overpayment Rule, finding that the Rule violated the statutory mandates of same
methodology and actuarial equivalence because “payments for care under traditional
Medicare and Medicare Advantage are both set annually based on costs from unaudited
traditional Medicare records, but the 2014 Overpayment Rule systemically devalues
payments to Medicare Advantage insurers by measuring ‘overpayments’ based on
audited patient records.” Id. at 184. The result of the Overpayment Rule, the district
court found, was that it subjects insurers to “a more searching form of scrutiny than
CMS applies to its own enrollee data,” leading to “a false appearance of better health
among Medicare Advantage beneficiaries compared to traditional Medicare
participants and systemic underpayments for healthcare costs to Medicare Advantage
insurers.” Id. at 182.
       The district court observed that the Overpayment Rule was a surprising
departure from past CMS pronouncements. Specifically, the district court noted that
“the same actuarial problem was recognized and mitigated by CMS in 2012 with the
FFS Adjuster for RADV audits but, surprisingly, omitted in 2014.” Azar, 330 F. Supp.
3d at 184. In pertinent part, “RADV audits determine whether the diagnosis codes
submitted by MA organizations can be validated by supporting medical record
documentation.” (Schindler Decl., Ex. 26 at AR5311). “In the context of an RADV
audit, a contract-wide ‘error rate’ is extrapolated from a sample and extended to an
entire contract; a Medicare Advantage insurer may be required to return monies to
CMS based on the extrapolated error rate.” Azar, 330 F. Supp. 3d at 186. However, in
2012 CMS adopted a FFS Adjuster that would require MA Plans to return
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              12
Case 2:16-cv-08697-MWF-SS Document 353 Filed 03/28/19 Page 13 of 20 Page ID
                                #:13507

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 16-8697-MWF (SSx)                        Date: March 28, 2019
Title:   United States ex rel. Benjamin Poehling v. UnitedHealth Group, Inc. et al.
“overpayments” only to the extent that the insurer’s error rate exceeded that under the
traditional Medicare system. The purpose of the FFS Adjuster is to “account[] for the
fact that the documentation standard used in RADV audits to determine a contract’s
payment error (medical records) is different from the documentation standard used to
develop the Part C risk-adjustment model (FFS claims).” (Schindler Decl., Ex. 26 at
AR5314-15).

      Given the “inevitable” result that the Overpayment Rule would establish – that
CMS “will pay less for Medicare Advantage coverage because essentially no errors
would be reimbursed” while at the same time “CMS pays for all diagnostic codes,
erroneous or not” under traditional Medicare – the district court found that actuarial
equivalence could not be achieved. Azar, 330 F. Supp. 3d at 187. The district court
likewise found that the Overpayment Rule violated the statutory requirement that the
same methodology be used in computing expenditures for traditional Medicare as was
expected to be applied in making payments to Medicare Plans. Id.

       The Court notes that the ruling in Azar has both been appealed and that there is
pending a motion for reconsideration in part, currently stayed. But the ruling is being
cited here for its persuasive authority.
      Here, United makes similar arguments regarding the mandates of actuarial
equivalence and same methodology. In light of the absence of any binding Ninth
Circuit authority on point and the district court’s ruling in Azar, the Court cannot
conclude that the federal regulations unambiguously support the Government’s
proposed rule.

             3.    MA Contracts

       Neither is it unambiguously clear that United was contractually obligated to
delete unsupported diagnosis codes.
      The Government contends that United was bound by, among other things, the
MA Contracts and Managed Care Manual (the “Manual”), to comply with express
requirements to withdraw erroneous risk adjustment data. (Mot. at 9, 12, 18; Reply at
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              13
Case 2:16-cv-08697-MWF-SS Document 353 Filed 03/28/19 Page 14 of 20 Page ID
                                #:13508

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV 16-8697-MWF (SSx)                        Date: March 28, 2019
Title:   United States ex rel. Benjamin Poehling v. UnitedHealth Group, Inc. et al.
15-20). For instance, the parties do not dispute that the Manual, which the Government
argues was incorporated into the MA Contracts, provided that “[e]ncounter data should
be substantiated by the hospital’s medical record.” (Rice Decl., Ex. 3 at 48 (Docket
No. 234-5); SGD ¶ 45).

       As a preliminary matter, the Court notes that because “agency manuals lack the
force of law,” the Manual establishes a legal obligation only to the extent that
compliance with the terms of the Manual was incorporated into the MA Contract.
Moore v. Apfel, 216 F.3d 864, 869 n.2 (9th Cir. 2000).

      In any event, the MA Contracts do not conclusively establish the rule the
Government proposes. Even if the MA Contracts expressly required that diagnosis
coding be supported by the medical record, terms outlined elsewhere in the MA
Contracts directly undermine such a requirement.
       Article IV of the MA Contracts requires CMS to pay the MA Organization “in
accordance with the provisions of Section 1853 of the [Medicare] Act . . . .” (Rice
Decl., Ex. 1 at 10). As discussed above, a requirement that MA Organizations delete
unsupported diagnosis codes is in tension with the actuarial equivalence and same
methodology requirements of the Medicare Act. Moreover, as United highlights, the
MA Contracts also provide that if “any provision of this contract conflicts with the
provisions of any statute or regulation applicable to an MA Organization, the
provisions of the statute or regulation shall have full force and effect.” (Id. at 19
(emphasis added)). The Court cannot therefore determine, in light of the actuarial
equivalence and same methodology provisions in the Medicare Act, that the MA
Contracts unambiguously require United to delete unsupported diagnosis codes as a
matter of law.

       Even more, United argues that the discovery it has obtained so far tends to show
that CMS, at the very least, had competing interpretations of the extent of United’s
obligations. (Opp. at 43-45). At a later point, the Court will consider whether this
putative extrinsic evidence bears on the parties’ interpretation of the MA Contracts,
including the parties’ course of dealing, trade usage, or course of performance. See

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              14
Case 2:16-cv-08697-MWF-SS Document 353 Filed 03/28/19 Page 15 of 20 Page ID
                                #:13509

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 16-8697-MWF (SSx)                        Date: March 28, 2019
Title:   United States ex rel. Benjamin Poehling v. UnitedHealth Group, Inc. et al.
Mohave Valley Irrigation & Drainage Dist. v. Norton, 244 F.3d 1164, 1166 (9th Cir.
2001) (admissibility of extrinsic evidence based on the Uniform Commercial Code).

      C.     Conclusion

       In light of competing regulatory, statutory, and contractual requirements, the
Court cannot determine that it is clear as a matter of law that United was required to
delete unsubstantiated diagnosis codes.
      Accordingly, the Motion for Partial Summary Judgment is DENIED.

IV.   MOTION TO STRIKE AFFIRMATIVE DEFENSES
       The Government asks the Court to strike eight of United’s affirmative defenses:
(2) estoppel; (3) government knowledge as to claims for payment; (6) failure to
mitigate; (7) ratification; (8) course of performance; (10) assumption of risk; (11)
unjust enrichment; and (14) government knowledge as to United’s conduct. (Mot. at 5;
Answer to FAC at 81-82 (Docket No. 223)).

       Rule 12(f) provides that a “court may order stricken from any pleading any
insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.”
Fed. R. Civ. P. 12(f). The motion is disfavored because it “proposes a drastic remedy,”
is of “limited importance . . . in federal practice,” and is “often used as a delaying
tactic.” See 2 Moore’s Federal Practice § 12.37[1] (3d ed. 2004); Lazar v. Trans
Union LLC, 195 F.R.D. 665, 669 (C.D. Cal. 2000); Bureerong v. Uvawas, 922 F. Supp.
1450, 1478 (C.D. Cal. 1996). Precisely for these reasons, “courts often require ‘a
showing of prejudice by the moving party’ before granting the requested relief.”
Quintana v. Baca, 233 F.R.D. 562, 564 (C.D. Cal. 2005). Insufficient defenses may be
stricken when they are insufficient as a matter of law or fail to give the plaintiff “fair
notice” of the defense being asserted. Wyshak v. City Nat’l Bank, 607 F.2d 824, 826
(9th Cir. 1979); Qarbon.com Inc. v. Ehelp Corp., 315 F.Supp.2d 1046, 1049 (N.D. Cal.
2004).



______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              15
Case 2:16-cv-08697-MWF-SS Document 353 Filed 03/28/19 Page 16 of 20 Page ID
                                #:13510

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 16-8697-MWF (SSx)                        Date: March 28, 2019
Title:   United States ex rel. Benjamin Poehling v. UnitedHealth Group, Inc. et al.
       The Government contends that United’s affirmative defenses fail because
“judicially-created doctrines cannot bar the Government from recovering money paid
in the absence of a statutory appropriation.” (Mot. at 5). The Government relies on
Office of Personnel Management v. Richmond, in which the Supreme Court held that
“judicial use of the equitable doctrine of estoppel cannot grant respondent a money
remedy that Congress has not authorized.” 496 U.S. 414, 415 (1990). The
Government argues that United’s affirmative defenses must fail because they would
sanction the payment of money in a way that Congress did not authorize (i.e., by
paying money for conditions that the beneficiaries of MA Plans did not have). (Mot. at
8).

       In response, United first argues that Richmond does not apply to the non-
statutory (i.e., common law) claims remaining in the case. (Opp. at 7). In support,
United relies on United States ex rel. Dye v. ATK Launch Systems, Inc., in which the
district court permitted defendant’s affirmative defense of failure to mitigate to proceed
as to the government’s common-law claims. No. 1:06-CV-39 TS, 2008 WL 4642164
(D. Utah Oct. 16, 2008). United argues that, despite the fact that the court struck
defendant’s estoppel affirmative defense as to the common-law claims, “the court’s
decision allowing some such [affirmative] defenses to go forward demonstrates that
there is no overarching bar on the application of non-statutory defenses to non-statutory
claims by the government, even where public funds are at issue.” (Opp. at 8 n.4).
       But Ninth Circuit authority has indeed applied Richmond to bar defenses to non-
statutory claims asserted by the government. For instance, in United States v. Fowler,
the Ninth Circuit concluded that Richmond barred defendant’s estoppel defense in an
action by the government for reimbursement of payment made under a government
insurance contract. 913 F.2d 1382, 1385-86 (9th Cir. 1990).

       United next argues that Richmond does not bar a claim of equitable estoppel
used defensively. (Opp. at 6). United relies in part on United States v. Hatcher to
argue that Richmond held only that “litigants may not use the doctrine of estoppel
offensively, to support ‘a claim for payment of money from the Public Treasury
contrary to a statutory appropriation.’” 922 F.2d 1402, 1410 (9th Cir 1991) (emphasis
in original). But United’s reliance is misplaced because Hatcher did not hold that
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              16
Case 2:16-cv-08697-MWF-SS Document 353 Filed 03/28/19 Page 17 of 20 Page ID
                                #:13511

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 16-8697-MWF (SSx)                        Date: March 28, 2019
Title:   United States ex rel. Benjamin Poehling v. UnitedHealth Group, Inc. et al.
Richmond is inapplicable to defensive uses of estoppel. Instead, the Ninth Circuit in
Hatcher distinguished Richmond and Fowler by explaining that those cases involved
the “unauthorized disbursement of federal funds . . . a situation not presented here.” Id.
at 1410 n.9.

      Furthermore, contrary to United’s argument, in Industrial Customers of
Northwest Utilities v. Bonneville Power Administration (“ICNU”), the Ninth Circuit
found that Richmond would likely bar an estoppel defense “if, in fact, a court
determined that [defendants] had received unlawful overpayments.” 767 F.3d 912, 927
(9th Cir 2014). The Ninth Circuit observed that “we know of no Ninth Circuit case
estopping the government from recovering an erroneous monetary payment, nor have
the parties identified one.” Id. at 928 (emphasis in original). United fails to address
ICNU at all in its Opposition. Furthermore, Fowler explicitly held that a party could
not use equitable estoppel to prevent the Government from reclaiming wrongly
dispersed public funds. 913 F.2d at 1385-86.
       United attempts to distinguish Fowler by arguing that Fowler bars non-statutory
defenses only where a payment is made in “direct contravention of a statutory
appropriation.” (Opp. at 6 (emphasis added)). In contrast, United argues, “here, the
underlying basis for the government’s claim is an alleged contractual breach rather than
violation of a statutory appropriation.” (Id.). In support, United relies on U.S. ex rel.
Jordan v. Northrop Grumman Corporation. No. CV 95-2985 ABC EX, 2002 WL
35454612, at *11 (C.D. Cal. Aug. 5, 2002). There, the district court found Fowler
nondispositive on the issue of whether defendant’s estoppel claim against the
government was barred in a suit to recover public funds where the case did not involve
a statutory appropriation. Id. at *11 n.7. But, as the Government highlights, this
argument is unavailing, since United does not appear to contest that Medicare
payments are made pursuant to a statutory appropriation. (Reply at 9 n.5).
      Accordingly, the Motion to Strike United’s affirmative defenses is GRANTED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              17
Case 2:16-cv-08697-MWF-SS Document 353 Filed 03/28/19 Page 18 of 20 Page ID
                                #:13512

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

Case No. CV 16-8697-MWF (SSx)                        Date: March 28, 2019
Title:   United States ex rel. Benjamin Poehling v. UnitedHealth Group, Inc. et al.
V.    MOTION TO DISMISS COUNTERCLAIMS

       The Government asks the Court to dismiss United’s counterclaims on the basis
that the Court lacks subject matter jurisdiction because Untied has failed to plead any
applicable waiver of sovereign immunity. (Mot. at 9-10). United does not oppose the
Government’s argument on subject matter jurisdiction grounds. (Opp. at 1). United
explains that it filed its counterclaims in this Court out of an abundance of caution,
“concerned that if it did not assert [the claims] here and instead asserted them as part of
a stand-alone suit [in the Court of Federal Claims], the government would seek to
dismiss that suit on the ground that the claims qualified as ‘compulsory counterclaims’
that could only be brought [in this Court].” (Id.). United asks the Court to dismiss its
counterclaims, and then sever and transfer them to the Court of Federal Claims
pursuant to 28 U.S.C. § 1631. (Id.).
       Under 28 U.S.C. § 1631, a court lacking jurisdiction over a matter shall, if it is in
the interest of justice, transfer the matter to a court in which the case could have been
brought originally. Kolek v. Engren, 869 F.2d 1281, 1284 (9th Cir. 1989). The party
invoking jurisdiction has the burden of showing that jurisdiction is appropriate. See
Haroutunian v. I.N.S., 87 F.3d 374, 376 (9th Cir. 1996); Killingsworth v. ROI Props.
LLC, No. CV06-1470-PHX-NVW, 2006 U.S. Dist. LEXIS 102536, at *5 (D. Ariz. Oct.
2, 2006) (“The party seeking transfer [pursuant to 28 U.S.C. § 1631] has the burden of
showing that it is appropriate.”).
       Under 28 U.S.C. § 1500, the Court of Federal Claims lacks jurisdiction over
“any claim for or in respect to which the plaintiff . . . has pending in any other court
any suit or process against the United States.” 28 U.S.C. § 1500. “To determine
whether § 1500 applies, a court must make two inquiries: (1) whether there is an
earlier-filed ‘suit or process’ pending in another court, and, if so, (2) whether the claims
asserted in the earlier-filed case are ‘for or in respect to’ the same claim(s) asserted in
the later-filed Court of Federal Claims action.” Brandt v. United States, 710 F.3d 1369,
1374 (Fed. Cir. 2013).
     United has failed to carry its burden to show that the Court of Federal Claims
would have jurisdiction over the counterclaims. United acknowledges that it has
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              18
Case 2:16-cv-08697-MWF-SS Document 353 Filed 03/28/19 Page 19 of 20 Page ID
                                #:13513

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 16-8697-MWF (SSx)                        Date: March 28, 2019
Title:   United States ex rel. Benjamin Poehling v. UnitedHealth Group, Inc. et al.
advanced its “underpayment” theory “vocally and consistently over the last decade,”
including in an earlier-filed APA action currently pending in the District Court for the
District of Columbia. (Opp. at 2). Because, as the Government highlights, United
intends to raise similar claims before the Court of Federal Claims that it is already
pursuing in parallel proceedings, it does not appear that the Court of Federal Claims
has jurisdiction. (Reply at 5).
       United argues that the Government conceded in its Motion that jurisdiction
exists over some of the counterclaims under the Tucker Act. However, review of the
Government’s Motion does not reveal that it conceded jurisdiction on this basis. But
even if jurisdiction did exist under the Tucker Act, “[w]hile the Tucker Act . . . grants
the Court of Federal Claims jurisdiction [in certain cases] . . . [28 U.S.C. § 1500]
divests the court of jurisdiction when a related action is pending in another court.”
Brandt, 710 F.3d at 1373. United fails to address how it would overcome this
jurisdictional limitation.
       Furthermore, the Court is unpersuaded by United’s argument that the interests of
justice would be served by transfer where, as United admits, its claims “lack [detail] as
currently drafted.” (Opp. at 6). In its Opposition, United fails to respond to the
Government’s argument that the counterclaims as currently pled fail to make out
cognizable claims. At the hearing, United argued that so long as the claims are not
frivolous, the counterclaims should be transferred. But even assuming that the claims
are not frivolous, the Court declines United’s request to transfer where United has
failed to address whether 28 U.S.C. § 1500 imposes a jurisdictional bar over the
counterclaims.

       Accordingly, the Motion to Dismiss Counterclaims is GRANTED for lack of
jurisdiction. The counterclaims are DISMISSED without prejudice. United’s request
for severance and transfer is DENIED.

VI.   CONCLUSION

      For the foregoing reasons, the Court rules upon the Motions as follows:

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              19
Case 2:16-cv-08697-MWF-SS Document 353 Filed 03/28/19 Page 20 of 20 Page ID
                                #:13514

                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV 16-8697-MWF (SSx)                        Date: March 28, 2019
Title:   United States ex rel. Benjamin Poehling v. UnitedHealth Group, Inc. et al.
         • The Motion for Partial Summary Judgment is DENIED.

         • The Motion to Strike Affirmative Defenses is GRANTED in its entirety.

         • The Motion to Dismiss Defendants’ Counterclaims is GRANTED for
           lack of jurisdiction and the counterclaims are DISMISSED without
           prejudice. United’s request for severance and transfer is DENIED.

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              20
